Opinion issued April 2, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00878-CV
                            ———————————
       IN RE RONALD DEPINHO AND ANDREW DENNIS, Relators



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relators, Ronald DePinho and Andrew Dennis, have filed a petition for writ

of mandamus contending that respondent, the Honorable Robert Schaffer, abused

his discretion in granting real party in interest’s petition for pre-suit depositions
and authorizing depositions of relators pursuant to Texas Rule of Civil Procedure

202.1

        We deny the petition for writ of mandamus. We vacate our order, issued on

October 31, 2014, staying the trial court’s October 14, 2014 order.



                                    PER CURIAM


Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




1
        The underlying proceeding is In re William Bornmann, Cause No. 2014-42165, in the
        152nd District Court of Harris County, the Honorable Robert Schaffer presiding.


                                            2